Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on 5/25/2021, responding to the office action mailed on 3/4/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 10-12.

Information Disclosure Statement
The Information Disclosure Statements filed on 5/25/2021 have been considered. 

SPECIFICATION
The amendment to the title submitted on 5/25/2021 has been considered by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 10-12 (Election without traverse on 1/28/2021).

Allowable Subject Matter
Claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 1 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites particularly with “each of the plurality of first light-emitting units comprises four or more micro LEDs emitting light of two colors; each of the plurality of second light-emitting units comprises two or more micro LEDs emitting light of a color that is different from the two colors of the plurality of first light-emitting units” in combination with other elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/     Primary Examiner, Art Unit 2896